Name: Commission Regulation (EEC) No 178/90 of 25 January 1990 amending Regulation (EEC) No 3993/89 and increasing to 150 000 tonnes the amount of barley held by the intervention agency of the United Kingdom for which a standing invitation to tender for resale has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 1 . 90 Official Journal of the European Communities No L 21 /29 COMMISSION REGULATION (EEC) No 178/90 of 25 January 1990 amending Regulation (EEC) No 3993/89 and increasing to 150 000 tonnes the amount of barley held by the intervention agency of the United Kingdom for which a standing invitation to tender for resale has been opened United Kingdom put up for sale on the internal market of the Community should be increased to 1 50 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3707/89 (2), and in particular Article 7 (6) thereof, Having regard to Council Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by intervention agen ­ cies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 3993/89 (*) opened a standing invitation to tender for the resale of 100 000 tonnes of barley held by the intervention agency of the United Kingdom ; Whereas in the present situation on the market the quan ­ tity of barley held by the intervention agency of the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 3993/89 'of 100 000 tonnes' is replaced by 'of 150 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 363, 13 . 12. 1989, p . 1 . (3) OJ No L 202, 9. 7 . 1982, p . 23 . &lt;) OJ No L 223, 11 . 8 . 1987, p. 5 . O OJ No L 380, 29. 12. 1989, p. 48